                            UNITED STATES DISTRICT COURT
                               DISTRICT OF NEW MEXICO

DONNA EVERHART and HARLEY EVERHART,
individually and as next of friend for S.E. BOY
and S.E. GIRL, minor children,

              Plaintiffs,
v.                                                             No. CV 17-01134 RB/CG

STATE OF NEW MEXICO; CHILDREN, YOUTH
AND FAMILIES DEPARTMENT; and EVGENIA
VALDERAZ, in her official and individual
capacity,

              Defendants.

                      ORDER GRANTING JOINT MOTION FOR
                   CONTINUANCE OF SETTLEMENT CONFERENCE

       THIS MATTER is before the Court on the parties’ Joint Motion for Continuance of

Settlement Conference (the “Joint Motion”), (Doc. 115), filed July 31, 2019. In the Joint

Motion, the parties ask to continue the settlement conference currently scheduled for

August 22, 2019. In support of their Joint Motion, the parties explain that additional

discovery is needed in order to conduct a fruitful settlement conference. (Doc. 115). The

Court, having reviewed the Joint Motion, hereby finds the Joint Motion is well-taken and

shall be GRANTED.

       IT IS THEREFORE ORDERED that the settlement conference currently

scheduled for August 22, 2019 is hereby VACATED and shall be reset by later Order of

this Court.

       IT IS FURTHER ORDERED that a Telephonic Status Conference shall be

conducted on September 5, 2019, at 2:30p.m. to further discuss the parties’ readiness

for scheduling a later settlement conference. The parties shall call Judge Garza's AT&T
Teleconference line at (877) 810-9415, follow the prompts, and enter access code

7467959, to be connected to the proceedings.

      IT IS SO ORDERED.



                                 THE HONORABLE CARMEN E. GARZA
                                 CHIEF UNITED STATES MAGISTRATE JUDGE
